DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 17, 2021 has been entered.
Formal Matters
	Applicant’s amendments and arguments filed on June 17, 2021 are acknowledged and have been fully considered due to the request for continued examination. Claims 1-17 and 19 are pending. Claims 1-14, 16-17, and 19 are under consideration in the instant office action.  Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claims. Claim 18 is canceled. Claim 19 is newly added. Applicant’s claim amendments and arguments necessitated a new ground of rejections such as under 35 USC 103 as set forth below.
Withdrawn Objections/Rejections
Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.
New Rejections-Necessitated by Amendments
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14, 16-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kunin (CA 2875459, previously cited), Ishikawa (US Patent No. 5601620, previously cited), and Rose (WO 2014/068101, newly cited).
Applicants’ claims
Applicants claims process for semi-permanent straightening and dyeing hair.
Determination of the Scope and Content of the Prior Art
(MPEP 2141.01)
Kunin teaches methods and hair treatment products for smoothing or straightening hair having a formulation including at least one reducing agent, at least one protein fraction, at least one emollient, at least one emulsifier; and an aqueous diluent. The hair treatment product having a viscosity of from about 1 to about 1000cps and a pH of about 1.5 to about 3 (see abstract). Kunin teaches in claim 16 a method of treating hair comprising the steps of: providing a hair treatment product, the hair treatment product including from about 1.0 to about 15.0 percent by weight of at least one reducing agent;from about 0.5 to about 20.0 percent by weight of at least one protein fraction;from about 1.0 to about 10.0 percent by weight of at least one emollient; from about 0.1 to about 5.0 percent by weight of at least one emulsifier; from about 0.1 to about 4.0 percent by weight of a masking fragrance; and greater than 1.0 percent by weight of an aqueous diluent; such that the hair treatment product has a viscosity of from about 1 to about 1000cps; wherein the hair treatment product has a pH of about 1.5 to about 3;washing the hair with shampoo;rinsing the hair with water;
The method of claim 16, wherein the reducing agent of the hair treatment product is glyoxcylic acid (see claim 20).  A hair treatment product including:from about 1.0 to about 15.0 percent by weight of at least one reducing agent;from about 0.5 to about 20.0 percent by weight of at least one protein fraction;from about 1.0 to about 10.0 percent by weight of at least one emollient;from about 0.1 to about 5.0 percent by weight of at least one emulsifier;from about 0.1 to about 10.0 percent by weight of a masking fragrance;greater than 1.0 percent by weight of an aqueous diluent; such that the hair treatment product has a viscosity of about 1 to about 1000cps;wherein the hair treatment product has a pH of about 1.5 to about 3 (see claim 1). The hair treatment product of claim 1, wherein the reducing agents are selected from the group consisting of glyoxylic acid, cysteine HCL, citric acid, glycolic acid, lactic acid, Aminomethyl Propanol and the like and combinations thereof. This may require a hair treatment product formulation having a pH adjusting agent percentage by weight of from about 0.1 to about 5.0, preferably from about 0.1 to about 3.0 percent (paragraph 016). Kunin teaches the utilization of disodium EDTA in table 2 page 10.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims 
(MPEP 2141.02)
Kunin does not teach applying compositions malic acid and a cationic dye. This deficiency is cured by the teachings of Ishikawa.
Ishikawa teaches  an acid dye composition for hair comprising: (A) 1% to 10% by weight of benzyl alcohol, (B) 0.001% to 0.1% by weight of an acid dye, and (C) 0.01% to 5.0% by weight of at least one polysiloxane, all based upon the total amount of the composition, the ratio (A)/(B) being 15 to 1250 and the pH of the composition being 1.5 to 4.5 (see claim 1). Coloring materials prescribed by law listed in "Ministerial Ordinance Stipulating Tar Colors able to be Used in Pharmaceuticals, Etc.", that are allowed to be used for the coloring of prescription medicines, quasi drugs and cosmetic compositions while not demonstrating effects harmful to the body, are extremely effective for the dye used in the present invention. A formulating amount of said dye of 0.01-2.0% by weight is preferable. In addition, in the case of using the present invention as a combined rinse and hair dye composition, 0.001-0.1% by weight is suitable for the  Specific examples of dyes capable of being used in the present invention include Red Dye No. 3 (erythrosine), Red Dye No. 102 (newcocin), Red Dye No. 106 (acid red), Red Dye No. 201 (lithol rubine B), Red Dye No. 227 (fast acid magenta), Red Dye No. 230 (1) (erythrosine YS), Red Dye No. 230(2) (erythrosine YSK), Red Dye No. 231 (phloxine BK), Red Dye No. 232 (rose bengal K), Red Dye No. 401 (violamine R), Red Dye No. 502 (ponceau 3R), Red Dye No. 503 (ponceau R), Red Dye No. 504 (ponceau SX), Red Dye No. 506 (fast red S), Orange Dye No. 202 (uranine K), Yellow Dye No. 402 (polar yellow 56), Yellow Dye No. 403(1) (naphthol yellow S), Yellow Dye No. 406 (methanil yellow), Green Dye No. 3 (fast green FCF), Green Dye No. 201 (alizarine cyanine green F), Green Dye No. 204 (pyranine conc), Green Dye No. 205 (light green SF yellow), Yellow Dye No. 401 (naphthol green B), Green Dye No. 402 (guinea green B), Blue Dye No. 1 (brilliant blue FCF), Blue Dye No. 2 (indigo carmine), Blue Dye No. 202 (patent blue NA), Blue Dye No. 205 (alfazurine FG), and Brown Dye No. 201 (resorcine brown). Acids for controlling the pH usable in the present invention include organic acids such as citric acid, malic acid, acetic acid, lactic acid, oxalic acid, tartaric acid, formic acid and levulinic acid, and inorganic acids such as phosphoric acid and hydrochloric acid. The amount formulated is normally such that the pH of the composition is within a range of 1.5-4.5.
Kunin does not teach the incorporation of one or more oxidizing agents present at total concentration of 1% to 20% by weight calculated to a total weight of the composition C. These deficiencies are cured by the teachings of Rose.
Rose teaches a method for bleaching and semipermanent straightening of the hair in two steps, which are carried out one after another, e.g., in a single salon visit. For this purpose, the method of the present invention uses a first composition (bleaching composition) comprising 
(a) application of an aqueous first composition (bleaching composition) comprising at least one oxidizing agent and at least one alkalizing agent onto the hair,
(b) leaving the composition on the hair for 5 to 45 minutes, rinsing off the composition and optionally shampooing the hair,
(c) optionally drying the hair
(d) application of a second composition (straightening
composition) having a pH of 4 or lower and comprising at least one carboxylic acid of the formula (I) and/or a hydrate thereof and/or a salt thereof onto the hair:
R-CO-COOH Formula (I) wherein R is selected from hydrogen, COOH, CN, optionally substituted Ci-Ci0 alkyl, optionally substituted C2-C10 alkenyl, optionally substituted C2-C10 alkynyl, optionally substituted C3-C10 cycloalkyl, optionally substituted C6-Ci0 aryl or a 5-10-membered, optionally substituted heteroaryl group, wherein the optional substituents of the alkyl group are selected from halogen, hydroxyl , amino and Ci-C4 alkoxy, and the optional substituents of the other groups are
selected from halogen, hydroxyl, amino, Ci-C4 alkyl and Ci-C4 alkoxy ;
(e) leaving the composition on the hair for 1 to 120
minutes ,

(h) treating the hair with an iron having a surface
temperature of 130 to 250°C, preferably 180 ± 50°C,
(i) optionally rinsing off the hair with water and drying the hair, wherein steps (d) to (i) are carried out directly after steps (a) to (c) .
Rose teaches the process according to claim 1, wherein the oxidizing agent is hydrogen peroxide, preferably in an amount in the range of 1 to 20 wt.%, based on the total weight of the bleaching composition (claim 2). The process according to any of the claims 1 to 6 , wherein the carboxylic acid of the formula (I) is glyoxylic acid and/or a hydrate thereof and/or a salt thereof (see claim 7). The process according to any of the claims 1 to 7, wherein the straightening composition comprises the at least one carboxylic acid of Formula (I) and/or a hydrate thereof and/or a salt thereof at a concentration in the range of 0.1 to 40% by weight, calculated on the basis of the total weight of the straightening composition (see claim 8). The process according to any of the claims 1 to 8 , characterized in that the straightening composition has a pH of 0.5 to 3 (see claim 9). The present invention solves this problem by providing a method which achieves a bleaching and straightening of the hair in two steps in immediate succession in a single salon visit and simultaneously protects the hair from damage. For this purpose, the method of the present invention uses a first composition (bleaching composition) comprising least one oxidizing agent and at least one alkalizing agent and a second composition (straightening composition) comprising at least one carboxylic acid of the Formula (I) . The hair is treated with the said compositions successively, so that the straightening treatment is performed directly after the bleaching treatment (page 7, lines 14-26). For increasing the bleaching effect, however, the first component preferably contains a further oxidizing agent 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP 2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Kunin by incorporating a cationic dye and malic acid because Ishikawa teaches  an acid dye composition for hair comprising: (A) 1% to 10% by weight of benzyl alcohol, (B) 0.001% to 0.1% by weight of an acid dye, and (C) 0.01% to 5.0% by weight of at least one polysiloxane, all based upon the total amount of the composition, the ratio (A)/(B) being 15 to 1250 and the pH of the composition being 1.5 to 4.5 (see claim 1). Coloring materials prescribed by law listed in "Ministerial Ordinance Stipulating Tar Colors able to be Used in Pharmaceuticals, Etc.", that are allowed to be used for the coloring of prescription medicines, quasi drugs and cosmetic compositions while not demonstrating effects harmful to the body, are extremely effective for the dye used in the present invention. A formulating amount of said dye of 0.01-2.0% by weight is preferable. In addition, in the case of using the present invention as a combined rinse and hair dye composition, 0.001-0.1% by weight is suitable for the formulating amount of dye. Specific examples of dyes capable of being used in the present invention include Red Dye No. 3 (erythrosine), Red Dye No. 102 (newcocin), Red Dye No. 106 (acid red), Red Dye No. 201 (lithol rubine B), Red Dye No. 227 (fast acid citric acid, malic acid, acetic acid, lactic acid, oxalic acid, tartaric acid, formic acid and levulinic acid, and inorganic acids such as phosphoric acid and hydrochloric acid. The amount formulated is normally such that the pH of the composition is within a range of 1.5-4.5. One of ordinary skill in the art would  straighten the hair by using compostion A having glyoxylic acid taught by Kunin and then apply compositions B and C taught by Ishikawa for coloring the hair and  utilize malic acid to adjust the pH so that the consumer can have single product which are packaged separately and by applying all these compositions the hair can be straightened, dyed and nourished. An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Kunin and Ishikawa because both reference teach hair compositions. In the case where the claimed range of amounts of ingredients and their particle size "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the present invention was filed to modify the teachings of Kunin by incorporating oxidizing agents and their amounts as recited because Rose teaches a method for bleaching and semipermanent straightening of the hair in two steps, which are carried out one after another, e.g., in a single salon visit. For this purpose, the method of the present invention uses a first composition (bleaching composition) comprising least one oxidizing agent and at least one alkalizing agent, and a second composition (straightening composition) comprising at least one carboxylic acid of the Formula (I) : R-CO-COOH. The hair is treated with the said compositions successively, so that the straightening treatment is performed directly after the bleaching treatment (see abstract). Rose teaches in claim 1 process for bleaching and straightening the hair, which comprises the following steps performed in this order:
(a) application of an aqueous first composition (bleaching composition) comprising at least one oxidizing agent and at least one alkalizing agent onto the hair,
(b) leaving the composition on the hair for 5 to 45 minutes, rinsing off the composition and optionally shampooing the hair,

(d) application of a second composition (straightening
composition) having a pH of 4 or lower and comprising at least one carboxylic acid of the formula (I) and/or a hydrate thereof and/or a salt thereof onto the hair:
R-CO-COOH Formula (I) wherein R is selected from hydrogen, COOH, CN, optionally substituted Ci-Ci0 alkyl, optionally substituted C2-C10 alkenyl, optionally substituted C2-C10 alkynyl, optionally substituted C3-C10 cycloalkyl, optionally substituted C6-Ci0 aryl or a 5-10-membered, optionally substituted heteroaryl group, wherein the optional substituents of the alkyl group are selected from halogen, hydroxyl , amino and Ci-C4 alkoxy, and the optional substituents of the other groups are
selected from halogen, hydroxyl, amino, Ci-C4 alkyl and Ci-C4 alkoxy ;
(e) leaving the composition on the hair for 1 to 120
minutes ,
(f) drying the hair, (g) optionally rinsing off the hair with water and drying the hair,
(h) treating the hair with an iron having a surface
temperature of 130 to 250°C, preferably 180 ± 50°C,
(i) optionally rinsing off the hair with water and drying the hair, wherein steps (d) to (i) are carried out directly after steps (a) to (c) .
Rose teaches the process according to claim 1, wherein the oxidizing agent is hydrogen peroxide, preferably in an amount in the range of 1 to 20 wt.%, based on the total weight of the bleaching composition (claim 2). The process according to any of the claims 1 to 6 , wherein the carboxylic acid of the formula (I) is glyoxylic acid and/or a hydrate thereof and/or a salt thereof (see claim 7). The process according to any of the claims 1 to 7, wherein the The process according to any of the claims 1 to 8 , characterized in that the straightening composition has a pH of 0.5 to 3 (see claim 9). One of ordinary skill in the art would have been motivated to incorporate oxidizing agent in amounts as recited because Rose teach the present invention solves this problem by providing a method which achieves a bleaching and straightening of the hair in two steps in immediate succession in a single salon visit and simultaneously protects the hair from damage. For this purpose, the method of the present invention uses a first composition (bleaching composition) comprising least one oxidizing agent and at least one alkalizing agent and a second composition (straightening composition) comprising at least one carboxylic acid of the Formula (I). The hair is treated with the said compositions successively, so that the straightening treatment is performed directly after the bleaching treatment (page 7, lines 14-26). For increasing the bleaching effect, however, the first component preferably contains a further oxidizing agent in solid form. As examples for the oxidizing agent, persulfates such as sodium, potassium and ammonium persulfate, earth alkali peroxides such as magnesium peroxide, melamine peroxide or urea peroxide or phthalimide peroxyhexanoic acid, and mixtures thereof may be mentioned. The proportion of the oxidizing agent in the first component is at least 5 wt.%, preferably in the range of 20 to 80 wt.%, more preferably 25 to 70 wt.% and yet more preferably 30 to 60 wt.%, based on the total weight of the composition (page 10, lines 6-12). In the case where the claimed range of amounts of ingredients "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Furthermore, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. "[W]here the general conditions of a claim are teach in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). An ordinary skilled artisan would have had a reasonable chance of success in combining the teachings of Kunin and Rose because both reference teach hair straightening compositions.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a). 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867.  The examiner can normally be reached on 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TIGABU KASSA/
Primary Examiner, Art Unit 1619